DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harpell 856 (US 4,501,856) in view of Harpell 985 (US 4,457,985) and Bhatnagar (US 20090025111).
As to claim 1, Harpell 856 teaches a method for manufacturing a protection board comprising providing a woven (raw) fabric (3:8) for reinforcement.  Harpell 856 further teaches that each filament may have a polyethyelene or polypropylene core (Abstract) and a polyethylene or polypropylene shell (Abstract; 4:22-27, “coat each fiber”) which are the same materials cited in the instant application as providing the claimed relative impact strength of shell and core (See instant Specification, page 9, line 19 to page 10, line 16) and claimed relative melting temperature of shell and core (Harpell 856 2:56-61).  Harpell 856 heats and molds the fabric to create a (raw) protection board (7:42-45; 4:22-27; 3:33-35) that would contain a base made of the melted shells.  
Harpell 856 does not specifically teach (a) all of the features of the fabric used together in a single embodiment (i.e. a fabric woven from multiple reinforcement fibers each containing multiple adjacent filaments), or (b) applying a thermoplastic polyurethane to the surface of the raw protection board.
Regarding (a), Harpell 985 teaches a basket woven structure (3:54) for a similar ballistic article, and the Harpell 985 basket weave structure would inherently have fibers containing multiple adjacent filaments (see “fibers used..with coatings may be monofilaments or multifilaments” at 4:49-51).  When the Harpell 856 filaments are used (4:22-27, “coat each fiber”) with the Harpell 985 multifilament basket weave structure, all claimed features of the raw fabric would result.  In the combination of the Harpell 985 basket weave with the Harpell 856 molding process, the resulting structure recited in the claim would result since the warp and weft inherent in the Harpell 985 basket weave (3:54) would provide multiple reinforced portions arranged at spaced intervals in the base spaced apart by the fact that the weft passes between them in the initial basket weave.  Harpell 856 would provide a matrix/base comprised of the melted fiber coatings around the basket weave structure (4:16-18).  It would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the Harpell 985 basket weave into Harpell 856 because Harpell 856 teaches/suggests a woven structure (3:8) for a ballistic article and Harpell 985 provides a specific woven structure within the suggestion of Harpell 856 for a ballistic article.
Regarding (b), Bhatnagar teaches providing a ballistic composite with a thermoplastic polyurethane coating ([0012]) for providing improved resistance to pick-up of water ([0014]).  It would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the Bhatnagar thermoplastic polyurethane into Harpell 856 because Bhatnagar teaches/suggests the thermoplastic polyurethane coating for use with polyethylene fibers ([0013]) which is a listed fiber material in Harpell 856.  Alternatively, Bhatnagar provides a known improvement (improved resistance to pick-up of water and other liquids, [0013]) that would have been obvious also for use also with the Harpell 856 material to provide the same benefit.
As to claim 3, Harpell 856 (5:8) and Harpell 985 (5:38) each teach/suggest laminates (5:38).  Additionally, one of ordinary skill in the art would have found it obvious to provide a plurality of laminated layers in the Harpell 856 process as an obvious duplication of parts.  As to claims 6 and 7, Harpell 856 (5:8) teaches that each filament may have a polyethyelene or polypropylene core (Abstract) and a polyethylene or polypropylene shell (Abstract; 4:22-27, “coat each fiber”) which are the claimed materials.  Additionally, Harpell 856 provides a core melting point above 140 C (2:3) such as 168 C (2:5) and a shell melting temperature at least 3 C lower than the fiber (column 2).  While no specific shell melting temperature appears to be disclosed, one of ordinary skill would have selected/optimized the shell to provide optimum bonding and consolidation.  As to claims 8 and 9, Harpell 856 places the fabric in a mold, heats at a temperature that would melt the shell, and press molds the fabric (Example 1).
As to claim 10, Harpell 856 teaches a method for manufacturing a protection board comprising providing a woven (raw) fabric (3:8) for reinforcement.  Harpell 856 further teaches that each filament may have a polyethyelene or polypropylene core (Abstract) and a polyethylene or polypropylene shell (Abstract; 4:22-27, “coat each fiber”) which are the same materials cited in the instant application as providing the claimed relative impact strength of shell and core (See instant Specification, page 9, line 19 to page 10, line 16) and claimed relative melting temperature of shell and core (Harpell 856 2:56-61).  Harpell 856 heats and molds the fabric to create a (raw) protection board (7:42-45; 4:22-27; 3:33-35) that would contain a base made of the melted shells.  
Harpell 856 does not specifically teach (a) all of the features of the fabric used together in a single embodiment (i.e. a fabric woven from multiple reinforcement fibers each containing multiple adjacent filaments), or (b) applying a thermoplastic polyurethane to the surface of the raw protection board and molding after the thermoplastic polyurethane was applied.
Regarding (a), Harpell 985 teaches a basket woven structure (3:54) for a similar ballistic article, and the Harpell 985 basket weave structure would inherently have fibers containing multiple adjacent filaments (see “fibers used..with coatings may be monofilaments or multifilaments” at 4:49-51).  When the Harpell 856 filaments are used (4:22-27, “coat each fiber”) with the Harpell 985 multifilament basket weave structure, all claimed features of the raw fabric would result.  In the combination of the Harpell 985 basket weave with the Harpell 856 molding process, the resulting structure recited in the claim would result since the warp and weft inherent in the Harpell 985 basket weave (3:54) would provide multiple reinforced portions arranged at spaced intervals in the base spaced apart by the fact that the weft passes between them in the initial basket weave.  Harpell 856 would provide a matrix/base comprised of the melted fiber coatings around the basket weave structure (4:16-18).  It would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the Harpell 985 basket weave into Harpell 856 because Harpell 856 teaches/suggests a woven structure (3:8) for a ballistic article and Harpell 985 provides a specific woven structure within the suggestion of Harpell 856 for a ballistic article.
Regarding (b), Bhatnagar teaches providing a ballistic composite with a thermoplastic polyurethane coating ([0012]) for providing improved resistance to pick-up of water ([0014]).  Bhatnagar further teaches consolidating (molding with heat and pressure) after application of the thermoplastic polyurethane ([0039] and [0041]).  It would have been obvious to one of ordinary skill in the art prior to the time of filing to incorporate the Bhatnagar thermoplastic polyurethane and consolidating into Harpell 856 because Bhatnagar teaches/suggests the thermoplastic polyurethane coating for use with polyethylene fibers ([0013]) which is a listed fiber material in Harpell 856.  Alternatively, Bhatnagar provides a known improvement (improved resistance to pick-up of water and other liquids, [0013]) that would have been obvious also for use also with the Harpell 856 material to provide the same benefit.
As to claim 12, Harpell 856 (5:8) and Harpell 985 (5:38) each teach/suggest laminates (5:38).  Additionally, one of ordinary skill in the art would have found it obvious to provide a plurality of laminated layers in the Harpell 856 process as an obvious duplication of parts.  As to claims 13 and 14, Harpell 856 (5:8) teaches that each filament may have a polyethyelene or polypropylene core (Abstract) and a polyethylene or polypropylene shell (Abstract; 4:22-27, “coat each fiber”) which are the claimed materials.  Additionally, Harpell 856 provides a core melting point above 140 C (2:3) such as 168 C (2:5) and a shell melting temperature at least 3 C lower than the fiber (column 2).  While no specific shell melting temperature appears to be disclosed, one of ordinary skill would have selected/optimized the shell to provide optimum bonding and consolidation.  As to claims 15 and 16, Harpell 856 places the fabric in a mold, heats at a temperature that would melt the shell, and press molds the fabric (Example 1).  Even if the placing and heating are not performed in the same order, any order of performing these steps would be obvious and arrive at the same result.

Allowable Subject Matter
Claims 2, 4, 5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art does not teach or render obvious the claimed layer of aluminum and its location (between the raw fabric and the thermoplastic polyurethane) recited in the dependent claims.  Harpell 535 (US 4,613,535) does teach an example (Example 1) where aluminum foil is placed on the top and bottom of a prepreg stack during pressing, but without all the remaining features of the independent claims.  Note also that Bhatnagar was applied above for teaching a ballistic composite with a thermoplastic polyurethane coating ([0012]) for providing improved resistance to pick-up of water ([0014]).  An aluminum layer (as taught by Harpell 535) would have provided the same improved resistance to the pick up of water (aluminum foil itself being a waterproof layer) and therefore Bhatnagar and Harpell 535 would be redundant over one another for this purpose.  The Examiner could not discern any reasonable rationale for combining an aluminum layer with the three references already applied in the rejection of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742